DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a short-range wireless technology and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-9, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeda et al. KR 20160052767 A (hereinafter Uyeda) in view of Hallett US 20170116801 A1 (hereinafter Hallett) and Martin et al. US 20180171668 A1 (hereinafter Martin).
In regards to claim 1, Uyeda teaches an electromechanical door lock comprising: an inner housing (106), the inner housing including an actuator (motor in para 21 and see fig 2) configured to extend a deadbolt (124) to a locked position and retract the deadbolt to an unlocked position (para 21) a wireless communication component (antenna in para 28); an outer housing (102) configured to be disposed exterior of the door (See fig 2 and para 28), and a capacitive touch sensor (touch surface in para 29); the inner housing configured to be disposed exterior of the door opposite the outer housing (See fig 4), wherein the deadbolt transitions between the locked position and the unlocked position when the capacitive touch sensor detects a touch of a user and the wireless communication component detects a wireless communication signal from a user device associated with the user (para 32 for touch and para 8 and 28 for wireless).
However, Uyeda does not teach a main housing configured to be disposed interior of a bore hole of a door, a conductive opening, the outer housing including a conductive prong extending through the conductive opening of the main housing and electrically connected to the conductive opening, the inner housing engaging with a distal end of the conductive prong of the outer housing; and a bolt housing surrounding the deadbolt, the bolt housing configured to be disposed interior of a cross bore of the door, and configured to be electrically and mechanically engaged with the main housing.
Hallett teaches a conductive opening (hole in 21, see fig 2), the outer housing including a conductive prong (14) extending through the conductive opening of the inner housing and electrically connected to the conductive opening (See fig 2), the inner housing engaging with a distal end of the conductive prong of the outer housing (See fig 2).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used conductive prongs as taught by Hallett in Uyeda in order to reduce complexity of installation (Hallett para 12).
Still, Uyeda in view of Hallett does not teach a main housing configured to be disposed interior of a bore hole of a door and a bolt housing surrounding the deadbolt, the bolt housing configured to be disposed interior of a cross bore of the door, and configured to be electrically and mechanically engaged with the main housing.
Martin teaches a main housing (see fig 1) configured to be disposed interior of a bore hole of a door (para 35) and a bolt housing (818) surrounding the deadbolt (820), the bolt housing configured to be disposed interior of a cross bore of the door (para 35), and configured to be electrically and mechanically engaged with the main housing (See fig 8B and para 9, 37, and 56).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Uyeda’s actuator, power supply and actuator in a main housing disposed inside of the door (instead of in Uyeda’s inner housing) in order to limit cumbersome hardware on the outside of the door (Martin’s para 5).
In regards to claim 3, Uyeda in view of Hallett and Martin teaches the electromechanical door lock of claim 1, wherein the outer housing includes a leakage region (Uyeda: 114 and 162) configured to be disposed adjacent to the door (Uyeda: interpreting adjacent as not distant: nearby), the wireless communication signal transmitting through the leakage region (Uyeda: para 28).
In regards to claim 4, Uyeda teaches a door lock comprising: an inner housing (100) configured to cause the deadbolt within the bolt housing to transition between a locked position and an unlocked position (para 32); and an outer housing (102). 
However, Uyeda does not teach a deadbolt within a bolt housing; a main housing configured to be disposed interior of a bore hole of a door and the outer housing including a conductive prong, the conductive prong allowing for electrical transmission between the outer housing and the main housing when the conductive prong is connected to a conductive portion of the main housing.
Hallett teaches an outer housing (12) including a conductive prong (14), the conductive prong allowing for electrical transmission between the outer housing and the main housing when the conductive prong is connected to a conductive portion (hole of 16) of the main housing (abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used conductive prongs as taught by Hallett in Uyeda in order to reduce complexity of installation (Hallett para 12).
Still Uyeda in view of Hallett does not teach a main housing configured to be disposed interior of a bore hole of a door.
Martin teaches a main housing configured to be disposed interior of a bore hole of a door (See fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Uyeda’s actuator, power supply and actuator in a main housing disposed inside of the door (instead of in Uyeda’s inner housing) in order to limit cumbersome hardware on the outside of the door (Martin’s para 5).
In regards to claim 6, Uyeda in view of Hallett and Martin teaches the door lock of claim 5, wherein the conductive prong is engaged with the inner housing (Hallett: fig 2, since the prongs are also used for mounting, Uyeda as modified would have the prongs connecting all the housings).  
In regards to claim 7, Uyeda in view of Hallett and Martin teaches the door lock of claim 4, wherein the conductive prong extends through the main housing and connects with the conductive portion of the main housing (Hallett: fig 2, since the prongs are also used for mounting, Uyeda as modified would have the prongs connecting all the housings). 121954-8012.US01/150410010.1 -29-Attorney Docket No. 121954-8012.US01PATENT
In regards to claim 8, Uyeda in view of Hallett and Martin teaches the door lock of claim 4, wherein the outer housing includes a capacitive touch sensor (Uyeda: touch surface in para 29), and wherein the deadbolt transitions between the unlocked position and the locked position when the capacitive touch sensor is activated (Uyeda: para 32).  
In regards to claim 9, Uyeda in view of Hallett and Martin teaches the door lock of claim 4, further comprising a wireless communication component (Uyeda: antenna in para 28), wherein the deadbolt transitions between the unlocked position and the locked position when the wireless communication component receives a signal from a user device (Uyeda: para 8 and 28).  
In regards to claim 12, Uyeda in view of Hallett and Martin teaches the door lock of claim 4, wherein the outer housing includes a leakage region (Uyeda: 114 and 162) that allows wireless signal transmission through the outer housing (Uyeda: para 28).  
In regards to claim 13, Uyeda in view of Hallett and Martin teaches the door lock of claim 12, wherein the leakage region is configured to be disposed adjacent to the door (Uyeda: interpreting adjacent as not distant: nearby).  
In regards to claim 14, Uyeda in view of Hallett and Martin teaches the door lock of claim 4, further comprising a power supply disposed within the deadbolt (Uyeda: 854, see fig 8B).  
In regards to claim 15, Uyeda in view of Hallett and Martin teaches the door lock of claim 14, further comprising a bolt cap (Martin: 810) engaged with the deadbolt, the bolt cap configured to electrically connect the power supply with the main housing (Martin: para 55 and fig 8B).  
In regards to claim 16, Uyeda teaches a method of operating a door lock comprising: an outer housing including a capacitive touch sensor (touch surface in para 29); detecting, by the capacitive touch sensor, a touch of a user; and transitioning the deadbolt between a locked position and an unlocked position in response to detecting the touch of the user (para 32).
However Uyeda does not teach disposing a bolt housing including a deadbolt within a door; disposing a main housing within a bore hole of the door, the main housing being electrically and mechanically connected to the deadbolt; 121954-8012.US01/150410010.1 -30- Attorney Docket No. 121954-8012.US01PATENTconnecting a conductive prong of an outer housing to the main housing.
Hallett teaches a main housing (15) being electrically and mechanically connected to the deadbolt (abstract); 121954-8012.US01/150410010.1 -30- Attorney Docket No. 121954-8012.US01PATENTconnecting a conductive prong (14) of an outer housing (12) to the main housing (See fig 2 and abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used conductive prongs as taught by Hallett in Uyeda in order to reduce complexity of installation (Hallett para 12).
Still, Uyeda in view of Hallett do not teach a deadbolt within a door; disposing a main housing within a bore hole of the door.
Martin teaches a deadbolt (820) within a door; disposing a main housing within a bore hole (para 35) of the door (fig 1).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided Uyeda’s actuator, power supply and actuator in a main housing disposed inside of the door (instead of in Uyeda’s inner housing) in order to limit cumbersome hardware on the outside of the door (Martin’s para 5).
In regards to claim 17, Uyeda in view of Hallett and Martin teaches the method of claim 16, further comprising: associating the door lock with a user device; detecting the user device is within a wireless communication range of the door lock; and transitioning the deadbolt between the locked position and the unlocked position in response to detecting the user device and detecting the touch of the user (Uyeda: para 32 for touch and para 8 and 28 for wireless).  
In regards to claim 19, Uyeda in view of Hallett and Martin teaches the method of claim 16, further comprising engaging a bolt cap (Martin: 810) to the deadbolt, the bolt cap configured to electrically connect a power supply (854) with the main housing (Martin: para 55 and fig 8B).  
In regards to claim 20, Uyeda in view of Hallett and Martin teaches the method of claim 16, further comprising extending the bolt housing to an extended position (para 10 and para 33).
Claim(s) 2, 5, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeda in view of Hallett and Martin as applied to claims 1, 3-4, 6-9, 12-17, and 19-20 above, and further in view of Mohammed et al. US 10145143 B1 (hereinafter Mohammed).
In regards to claim 2, Uyeda in view of Hallett and Martin teaches the electromechanical door lock of claim 1. 
However Uyeda in view of Hallett and Martin do not teach further comprising: a first magnet with a first polarity attached to the inner housing; and a rotating member including a second magnet with a second polarity, wherein the rotating member is magnetically engaged to the inner housing and theAttorney Docket No. 121954-8012.US01PATENT deadbolt transitions between the unlocked position and the locked position upon rotation of the rotating member. 
Mohammed teaches a first magnet (24) with a first polarity (N, see fig 5) attached to the inner housing (See fig 3); and a rotating member (12) including a second magnet (26) with a second polarity (S), wherein the rotating member is magnetically engaged to the inner housing and theAttorney Docket No. 121954-8012.US01PATENT deadbolt transitions between the unlocked position and the locked position upon rotation of the rotating member (See fig 3, abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used magnets in the inner housing of Uyeda in order to provide for a return torque, to return the handle back to its position (Mohammed abstract).
In regards to claim 5, Uyeda in view of Hallett and Martin teaches the electromechanical door lock of claim 4. 
However Uyeda in view of Hallett and Martin do not teach further comprising: a first magnet with a first polarity attached to the inner housing; and a rotating member including a second magnet with a second polarity, wherein the rotating member is magnetically engaged to the inner housing and theAttorney Docket No. 121954-8012.US01PATENT deadbolt transitions between the unlocked position and the locked position upon rotation of the rotating member. 
Mohammed teaches a first magnet (24) with a first polarity (N, see fig 5) attached to the inner housing (See fig 3); and a rotating member (12) including a second magnet (26) with a second polarity (S), wherein the rotating member is magnetically engaged to the inner housing and theAttorney Docket No. 121954-8012.US01PATENT deadbolt transitions between the unlocked position and the locked position upon rotation of the rotating member (See fig 3, abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used magnets in the inner housing of Uyeda in order to provide for a return torque, to return the handle back to its position (Mohammed abstract).
In regards to claim 18, Uyeda in view of Hallett and Martin teaches the method of claim 16, further comprising connecting an inner housing to the conductive prong of the outer housing Hallett: fig 2, since the prongs are also used for mounting, Uyeda as modified would have the prongs connecting all the housings).
However, Uyeda in view of Hallett and Martin do not teach the inner housing configured to magnetically engage a rotating member.
Mohammed teaches the inner housing configured to magnetically engage a rotating member (See fig 3, abstract).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used magnets in the inner housing of Uyeda in order to provide for a return torque, to return the handle back to its position (Mohammed abstract).
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uyeda in view of Hallett and Martin as applied to claims 1, 3-4, 6-9, 12-17, and 19-20 above, and further in view of Neil et al. US 20120234058 A1 (hereinafter Neil, additionally note Neil was incorporated by reference in its entirety in Uyeda, see Uyeda para 8).
In regards to claim 10, as best understood in light of previous 112 rejection, Uyeda in view of Hallett and Martin teaches the door lock of claim 9, wherein the signal from the user device is a Bluetooth signal (Neil para 66).  
In regards to claim 11, Uyeda in view of Hallett and Martin teaches the door lock of claim 9, wherein the wireless communication component is within the outer housing, and the signal from the user device is a near-field communication signal (Neil para 66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675